DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 4/27/2022.  Claims 1 and 11 have been amended.  Claims 1, 3-11 and 13-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 has been amended to recite “storing by the logic associated with the first of the plurality of financial institutions data representative of a third payment received during a predefined time period after the transfer of ownership of the debt from the first financial institution to the second of the plurality of financial institution, the data representative of the third payment is Page 2 of 14Application No. 16/310,467encrypted with a fourth key in a fifth block of the distributed ledger”.  Independent claim 11 has been amended to recite similar features.  The Applicant cites paragraphs [0033], [0048] and [0050] as support for these amendments.  None of these paragraphs nor the remainder of the specification discusses a “third payment” or a “fourth key” and these features thus constitutes new matter.  
Accordingly, claims 1 and 11 fail to comply with the written description requirement.  Dependent claims 3-10 and 13-20 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 and system of claim 11 are within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claims 1 and 11 recite:
1. A method, comprising: 
storing by logic associated with a first of a plurality of financial institutions that share a distributed ledger data representative of a debt in a first block in the distributed ledger, the data representative of the debt is encrypted with a first key associated with the first financial institution; 
storing data representative of the first payment in a second block of the distributed ledger by the logic associated with the first of the plurality of financial institutions data representative of a first payment encrypted with the first key associated with the first financial institution; 
storing data representative of a transfer of ownership of the debt from the first financial institution to a second of the plurality of financial institution in a third block of the distributed ledger, the data representative of the transfer of the debt stored in the third block of the distributed ledger is encrypted by a shared key that is shared between the first financial institution and the second financial institution;  
storing by the logic associated with the second of the plurality of financial institutions the data representative of a second payment in a fourth block of the distributed ledger, the data representative of the second payment is encrypted with a second key associated with the second financial institution; and 
storing by the logic associated with the first of the plurality of financial institutions data representative of a third payment received during a predefined time period after the transfer of ownership of the debt from the first financial institution to the second of the plurality of financial institution, the data representative of the third payment isReply to Office Action mailed January 27, 2022 encrypted with a fourth key in a fifth block of the distributed ledger.

11. A system, comprising: 
a plurality of financial institutions having systems with logic that comprises a tangible, non-transitory computer readable medium of instructions with instructions thereon that when executed by a processor are operable to be in data communication with each other; 
a distributed ledger that is in communication with the logic of the plurality of financial institutions; 
logic associated with a first of the plurality of financial institutions that comprises a tangible, non-transitory computer readable medium of instructions with instructions thereon that when executed by a processor is operable to receiving data representative of a debt; 
the logic associated with the first of the plurality of financial institutions is operable to store the data representative of the debt in a first block in the distributed ledger, the data representative of the debt is encrypted with a first key associated with the first financial institution; 
the logic associated with the first of the plurality of financial institutions is further operable to receive data representative of a first payment for the debt; 
the logic associated with the first of the plurality of financial institutions is further operable to store data representative of the first payment and updated data representative of the debt in a second block of the distributed ledger, the data representative of the first payment encrypted with the first key associated with the first financial institution; 
the logic associated with the first of the plurality of financial institutions is further operable to provide data indicating a transfer of ownership of the debt from the first financial institution to a second financial institution; 
the data representative of the debt is updated with the data representative of the transfer of the debt from the first of the plurality of financial institutions to the second of the plurality of financial institutions, the data representative of the transfer of ownership of the debt is stored in a third block of the distributed ledger by one of a group consisting of the logic associated with the first financial institution and the logic associated with the second financial institution;
logic associated with a second of the plurality of financial institutions that comprise a tangible, non-transitory computer readable medium of instructions with instructions thereon that when executed by a processor verifies the data indicating the transfer of the debt from the first financial institution to the second financial institution; and 
the logic associated with the second financial institution is operable to receive data representative of a second payment for the debt; and 
the logic associated with the second financial institution storing the data representative of the second payment in a fourth block of the distributed ledger, the data representative of the second payment is encrypted with a second key associated with the second financial institution;
wherein the data representative of the transfer of ownership of the debt from the first financial institution and the second financial institution stored in the third block of the distributed ledger encrypted by a third key shared by the first financial institution and the second financial institution; and 
the logic associated with the first financial institution storing data representative of a third payment received during a predefined time period after the transfer of ownership of the debt from the first financial institution and the second financial institution, the data representative of the third payment is encrypted with the fourth key in a fifth block of the distributed ledger.

Referring to the bolded limitations above, independent claims 1 and 11 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 11 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 11 only recite the fundamental economic practice or simple legal or commercial interaction of recording transactions.  Accordingly, each of claims 1 and 11 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on a ledger using a computer in its ordinary capacity for a fundamental economic practice or legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 11 of logic and keys does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 11 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, the computer components described in the application for implementing the system and method of claims 1 and 11 are known devices, as discussed in paragraphs [0034]-[0036] of the Applicant’s specification.  Moreover, recording a transfer of ownership, signatures and encoding sensitive information is a known activity as evidenced by the references cited on the PTO-892s attached to the OAs dated 4/13/2020, 4/28/2021, 8/26/2021 and 1/27/2022.  Accordingly, claims 1 and 11 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 3-10 and 13-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 3-10 and 13-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional parties to a transaction and platforms (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898) in view of Bodi (US 7,860,781).
Claim 1 recites:
A method, comprising: storing by logic associated with a first of a plurality of financial institutions that share a distributed ledger data representative of a debt in a first block in the distributed ledger, the data representative of the debt is encrypted with a first key associated with the first financial institution; (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; [0034], additional data 256, 260, 264, 276, 280, 284; [0035], [0036], unique encryption key may be used for block or for data within block; Fig. 3, [0037], flow diagram 300 shows computing node is one of multiple computing nodes in a system using a blockchain protocol to share a transaction database; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities)
storing data representative of the first payment in a second block of the distributed ledger by the logic associated with the first of the plurality of financial institutions data representative of a first payment encrypted with the first key associated with the first financial institution; (Dillenberger, Fig. 2, record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities)
storing data representative of a transfer of ownership of the debt from the first financial institution to a second of the plurality of financial institution in a third block of the distributed ledger, the data representative of the transfer of the debt stored in the third block of the distributed ledger is encrypted by a shared key that is shared between the first financial institution and the second financial institution; (Dillenberger, Fig. 2, [0031]-[0033], record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities)
storing by the logic associated with the second of the plurality of financial institutions the data representative of a second payment in a fourth block of the distributed ledger, the data representative of the second payment is encrypted with a second key associated with the second financial institution;  (Dillenberger, Fig. 2, record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities.  Dillenberger, [0030]-[0034], clearly discloses that the blockchain confirms when and in what order transactions are journaled and includes financial transactions.  Dillenberger does not go into specific detail that additional data includes specific information on debt transactions.  However, the related art reference Bodi, 19:30-20:8, discuss the multitude of details recorded with respect to a loan and the need for a centralized point of reference for information regarding the loan.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include various details of a debt transaction such as disclosed in Bodi into the encrypted blockchain of Dillenberger since a blockchain ensures there has been no tampering or alteration of the data recorded in the blockchain as discussed in Dillenberger, [0033].)
storing by the logic associated with the first of the plurality of financial institutions data representative of a third payment received during a predefined time period after the transfer of ownership of the debt from the first financial institution to the second of the plurality of financial institution, the data representative of the third payment isReply to Office Action mailed January 27, 2022 encrypted with a fourth key in a fifth block of the distributed ledger.  (Dillenberger, Fig. 2, record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities; Fig. 2, [0032], transactions are timestamped reading on “predefined time period” under BRI)
In addition to the motivation statement above, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bodi in Dillenberger since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both references are in the field of storing transactions in database and one of ordinary skill in the art would recognize the combination to be predictable.  With particular regard to Bodi, the motivation statement above also applies to dependent claims 3-10 and 13-20.  Specifically, Bodi, 19:30-20:8, discusses the multitude of details recorded with respect to a loan and the need for a centralized point of reference for information regarding the loan.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include various details of a debt transaction such as disclosed in Bodi into the encrypted blockchain of Dillenberger since a blockchain ensures there has been no tampering or alteration of the data recorded in the blockchain as discussed in Dillenberger, [0033].
Claim 4 recites:
The method according to claim 1, wherein the data representative of the debt further comprises data representative of a debtor.  (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; Bodi, 19:39-19:40, borrower information.)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The method according to claim 1, wherein the data representative of the debt further comprises data representative of an owner of the debt, where the owner of the debt is the first of the plurality of financial institutions prior to the transfer of the debt.  (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; Bodi, 19:4-19:12, loan origination)
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The method according to claim 1, wherein the data representative of the debt further comprises a balance of debt.  (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; Bodi, 19:39-19:50, loan servicing)
Claim 16 corresponds to claim 6 and is rejected on the same grounds.



Claim 7 recites:
The method according to claim 1, wherein the data representative of the debt further comprises terms of the debt.  (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; Bodi, 19:30-19:38, loan terms)
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The method according to claim 1, wherein the data representative of the debt further comprises payment history.  (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; Bodi, 19:39-19:50, invoicing)
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The method according to claim 1, wherein the data representative of the debt further comprises status of the debt selected from a group consisting of current and overdue.  (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; Bodi, 19:39-19:50, borrower is late on a payment)
Claim 19 corresponds to claim 9 and is rejected on the same grounds.
Claim 10 recites:
The method according to claim 1, wherein the data representative of the debt further comprises a status of debt selected from group consisting of current, overdue, and severely overdue.  (Dillenberger, Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; Bodi, 19:39-19:50, borrower is delinquent)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.


Claim 11 recites:
A system, comprising: a plurality of financial institutions having systems with logic that comprises a tangible, non-transitory computer readable medium of instructions with instructions thereon that when executed by a processor are operable to be in data communication with each other; a distributed ledger that is in communication with the logic of the plurality of financial institutions; logic associated with a first of the plurality of financial institutions that comprises a tangible, non-transitory computer readable medium of instructions with instructions thereon that when executed by a processor is operable to receiving data representative of a debt; the logic associated with the first of the plurality of financial institutions is operable to store the data representative of the debt in a first block in the distributed ledger, the data representative of the debt is encrypted with a first key associated with the first financial institution; the logic associated with the first of the plurality of financial institutions is further operable to receive data representative of a first payment for the debt; (Dillenberger, Fig. 1, [0028]-[0030], blockchain; Fig. 2, [0032], record blocks 210, transactions 250, optional category for transaction 216 can include financial information; [0034], additional data 256, 260, 264, 276, 280, 284; [0035], [0036], unique encryption key may be used for block or for data within block; Fig. 3, [0037], flow diagram 300 shows computing node is one of multiple computing nodes in a system using a blockchain protocol to share a transaction database; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities; [0052], [0053], [0056], computer readable media)
the logic associated with the first of the plurality of financial institutions is further operable to store data representative of the first payment and updated data representative of the debt in a second block of the distributed ledger, the data representative of the first payment encrypted with the first key associated with the first financial institution; (Dillenberger, Fig. 2, record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities)
the logic associated with the first of the plurality of financial institutions is further operable to provide data indicating a transfer of ownership of the debt from the first financial institution to a second financial institution; the data representative of the debt is updated with the data representative of the transfer of the debt from the first of the plurality of financial institutions to the second of the plurality of financial institutions, the data representative of the transfer of ownership of the debt stored in a third block of the distributed ledger by one of a group consisting of the logic associated with the first financial institution and the logic associated with the second financial institution;  (Dillenberger, Fig. 2, record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities)
logic associated with a second of the plurality of financial institutions that comprise a tangible, non-transitory computer readable medium of instructions with instructions thereon that when executed by a processor verifies the data indicating the transfer of the debt from the first financial institution to the second financial institution; and   (Dillenberger, Fig. 2, [0031]-[0033], record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities; [0052], [0053], [0056], computer readable media)  
the logic associated with the second financial institution is operable to receive data representative of a second payment for the debt; and the logic associated with the second financial institution storing the data representative of the second payment in a fourth block of the distributed ledger, the data representative of the second payment is encrypted with a second key associated with the second financial institution; wherein the data representative of the transfer of ownership of the debt from the first financial institution and the second financial institution stored in the third block of the distributed ledger encrypted by a third key shared by the first financial institution and the second financial institution;  (Dillenberger, Fig. 2, record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities.  Dillenberger, [0030]-[0034], clearly discloses that the blockchain confirms when and in what order transactions are journaled and includes financial transactions.  However, Dillenberger does not go into specific detail regarding information on debt transactions.  As noted above, Bodi, 19:30-20:8, discuss the multitude of details recorded with respect to a loan and the need for a centralized point of reference for information regarding the loan.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include various details of a debt transaction such as disclosed in Bodi into the encrypted blockchain of Dillenberger since a blockchain ensures there has been no tampering or alteration of the data recorded in the blockchain as discussed in Dillenberger, [0033].)
the logic associated with the first financial institution storing data representative of a third payment received during a predefined time period after the transfer of ownership of the debt from the first financial institution and the second financial institution, the data representative of the third payment is encrypted with the fourth key in a fifth block of the distributed ledger.  (Dillenberger, Fig. 2, record blocks 210, transactions 250; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities; Fig. 2, [0032], transactions are timestamped reading on “predefined time period” under BRI)

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898) in view of Bodi (US 7,860,781) and further in view of Yago (US 2015/0206106).
Claim 3 recites:
The method according to claim 1, further comprising verifying the data indicating the transfer of ownership of the debt from the first of the plurality of financial institutions to the second financial institution of the plurality of financial institutions by verifying that the data representative of the transfer of the debt from the first of Page 13 of 17the plurality of financial institutions to the second of the plurality of financial institutions was signed by first financial institution and the second financial institution.  (Dillenberger, [0004], initiators of transactions sign and encrypt their information in the ledger; [0021] different transactions are encrypted with different keys and participants share different keys for their transactions with other entities.  Dillenberger and Bodi do not specifically disclose “signing” by the first and second financial institutions.  However, the related art reference Yago, [0052], discusses the extremely well known practice of both parties to a transaction signing the transaction.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transactions 250 of Dillenberger to include signatures of both parties to the transaction as discussed in Yago in order to have an immutable proof of payment for audit purposes or to prevent double spending as discussed in Yago, [0052].  It is further respectfully noted that in the crypto context, “signing” typically refers to using both a private key and a public key, the private key being that of a party transferring value and the public key being associated with a receiving cryptocurrency address, which is what was originally recited in the claim and clearly disclosed in Dillenberger as discussed above.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Yago and Bodi in Dillenberger since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of storing transactions in database and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered and are addressed below.
Regarding the objection to claim 11, this objection has been withdrawn in view of the amendment to claim 11.
Regarding the rejection of claims 1, 3-11 and 13-20 under 35 U.S.C. 112(a), this rejection has been maintained as neither of the third payment nor the fourth key is discussed in the specification or shown in the drawings.  Accordingly, the amendments constitute new matter the rejection under 35 U.S.C. 112(a) is maintained.
Regarding the rejection of claims 1, 3-11 and 13-20 under 35 U.S.C. 112(b), this rejection has been withdrawn in view of the amendments to claims 1 and 11.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding Step 1, the amendment to claim 11 filed 7/28/2021 placed claim 11 within the statutory categories of invention as noted in the FOA dated 8/26/2021.  Accordingly, the arguments presented regarding claim 11 being within the statutory categories of invention are moot.
Regarding Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices and legal or commercial interactions.  As noted in the title and recited in the claims, the invention is directed to tracking debt data which is among the most fundamental economic practices of all while also a simple commercial and legal interaction and therefore clearly within the groupings of abstract ideas discussed in the 2019 PEG.
Regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It does not appear that any arguments were presented regarding features indicative of integration into a practical application.  Regarding the alluded to improvements to computer technology, please see MPEP 2106.05(a) noting that a commonplace business method being applied on a general purpose computer is an example of insufficient to show an improvement to technology.  Please also see please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including mere data gathering such as updating an activity log and selecting a particular data source or type of data to be manipulated such as restricting public access.  
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  Regarding the Applicant’s argument that “Claims 1 and 11 enable a payment made to a first institution during a predefined time period to be posted.  This was a function that was not previously performable by a computer”, the Examiner respectfully disagrees.  MPEP 2106.05(d) specifically cites electronic record keeping, and storing and retrieving information in memory as two examples of WURC activity.  Further, providing the key to only parties authorized to view encrypted data is the foundation of cryptography and also a WURC activity.  Still further, “posting” a payment is not recited in the claims.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant notes “Claims 1 and 11, as currently amended, are directed to a method and system respectively that employs a distributed database, such as Blockchain, for managing debt information for a plurality of financial institutions. After a debt is transferred from a first financial institution to a second financial institution, the first financial institution can store payment information for a predefined time after the transfer of ownership.”  It is respectfully noted that the claim term “predefined time” is not limited in the claims, and is used only one time in the specification, in paragraph [0049], where it is also not limited.  As drafted, the claims recite posting data to a distributed ledger with the use of shared keys, which is obvious in view of Dillenberger as discussed in detail above.  Applicant further argues “Nothing in Dillenberger teaches or suggests that a first financial institution can update debt data anytime after the transfer of the debt from the first financial institution to the second financial institution.  In fact Dillenberger teaches away from claims 1 and 11.  In Dillenberger, only the current holder of the debt can update the debt data, but can share a decryption key allowing other users to view the data (see e.g. para 35)”.  The Examiner respectfully disagrees.  Dillenberger, [0035], notes “A common encryption key may be used for each the additional data in each block 252, 292. For example, suppose that the user wants to share a first medical image data 1 (276) with one physician represented and a second medical image data n (278) with another physical represented. Only one decryption key would be required in this example. Since the identical encryption key was used for both.”  It is unclear how this disclosure of Dillenberger teaches “only the current holder of the debt can update the debt data”.   Regarding Bodi and Yago, the Applicant did not appear to dispute these references in the context of the features these claims were relied on to obviate.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method of storing a transaction in a ledger that has been encrypted.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, recording financial transactions such as loans, distributed ledgers, encrypting data and sharing keys are all familiar elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Heffner (US 2003/0018558) discusses base lining a loan, [0310]-[0312].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692